OpinxoN by
Judge Lindsay:
No objection was made in the court below to the prosecution of this action in the names of the heirs of Henry C. Bohannon, deceased, instead of his personal representatives, and it is admitted of record that said Henry C. Bohannon is dead, and that the plaintiffs are his heirs at law.
Patrick accepted the deed of his vendor, in which deed by operation of law a lien was retained on the land conveyed to secure the payment of the note sued on.
There is no evidence in the record that South sets up claim to any portion of the land for which the note was executed, as this was matter of defense, the duty was upon the appellants to es-. tablish the existence of such fact.
Hargis is a purchaser pendente lite and can avail himself of no defense other than could have been made by Patrick. No appeal is prosecuted from the order of the circuit court confirming the sale made by the commissioner in pursuance to the judgment in the cause, we therefore cannot review the action of said court in this particular.
The judgment appealed from is affirmed.